 

Case 1:03-md-01570-GBD-SN Document 4704 Filed 07/26/19 Page 1 of 2

MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

 

 

Plaintiffs’ Executive Committee for Personal Plaintiffs’ Executive Committee for
Injury and Death Claims Commercial Claims
Ronald L. Motley (1944-2013) Stephen A. Cozen, Co-Chair
Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs Sean Carter, Co-Chair
MOTLEY RICE LLC COZEN O’ CONNOR

James P. Kreindler, Co-Chair
KREINDLER & KREINDLER LLP

 

Andrew J, Maloney III, Co-Liaison Counsel J. Scott Tarbutton, Liaison Counsel
KREINDLER & KREINDLER LLP COZEN O’ CONNOR

Robert T. Haefele, Co-Liaison Counsel
MOTLEY RICE LLC

 

 

 

Via ECF and Federal Express July 26, 2019

The Honorable Sarah Netburn

Thurgood Marshall United States Courthouse
40 Foley Square, Room 430

New York, NY 10007

Re: In Re Terrorist Attacks on September 11, 2001
Status Letter

Dear Judge Netburn:

I am writing on behalf of the Plaintiffs’ Executive Committees (the “PECs”) in response
to your Order, dated July 11, 2019 (ECF No. 4678), requesting a status update on the progress of
securing depositions of witnesses in federal custody. As detailed below, we have been in
communications with counsel for the two inmates in USP Florence ADMAX in Florence,
Colorado (the “Supermax inmates”); the three Guantanamo detainees; and, have reached out to
the Department of Justice (the “Government”) regarding the witness allegedly in witness
protection.

Counsel for the Supermax inmates has indicated he will speak to his clients about
plaintiffs deposition requests very soon, but has not yet had the chance to discuss these matters
directly with them. We have been advised that counsel for the Guantanamo detainees are
presently attending pre-trial hearings in their capital cases in Guantanamo Bay, Cuba this week.
They informed us that they have communicated with their clients pertaining to depositions and
the Court’s Order. Counsel for Mustafa al Hawsawi is presently awaiting his client’s instructions
as to how he wants to proceed. Today, counsel for Khalid Shaikh Mohammad informed the
PECs that Mr. Mohammad will not consent to a deposition “at the present time.” Counsel stated
that “the primary driver” of this decision is the “capital nature of the prosecution” and that “[i]n
the absence of a potential death sentence much broader cooperation would be possible.” Also
today, counsel for Ali Abdul Aziz Ali informed the PECs that Mr. Ali “respectfully declines to
be deposed” noting that “memory and cognitive difficulties, among other issues, present an
obstacle to his participation in a deposition.” We have advised the Government of this
information and will promptly communicate with the Government as soon as we hear more from
counsel. The PECs still need to determine whether Mr. Hawsawi will be made available and to
confer with the applicable parties regarding procedures relating to objections and assertions of
privilege and will keep Your Honor advised.

New York, NY @ Stamford, CT ™ Washington, DC i Newark, NJ ™@ Philadelphia, PA @ Los Angeles, CA
Case 1:03-md-01570-GBD-SN Document 4704 Filed 07/26/19 Page 2 of 2

The Honorable Sarah Netburn

July 26, 2019
Page 2

We have separately sent a letter to Mr. J. Robert Bryden, Acting Director of the Office of
Enforcement Operations within the Department of Justice, as requested by the Government,
about deposing the witness allegedly in the Witness Security Program, including a request for an
in-person meeting. The Government advised that the PECs should expect a response next week.

KREINDLER & KREINDLER LLP

/s/ James P. Kreindler

James P. Kreindler

Steven R. Pounian

750 Third Avenue

New York, NY 10017

Tel.: (212) 687-8181

Email: jkreindler@kreindler.com
For the Plaintiffs’ Exec. Committees

COZEN O’CONNOR

/s/ Sean P. Carter

Sean P. Carter

One Liberty Place

1650 Market Street, Suite 2800
Philadelphia, PA 19103

Tel.: (215) 665-2105

Email: scarterl1@cozen.com

For the Plaintiffs' Exec. Committees

Very truly yours,

MOTLEY RICE LLC

By:

/s/ Robert T. Haefele

Robert T. Haefele

28 Bridgeside Boulevard

Mount Pleasant, SC 29465

Tel.: (843) 216-9184

Email: rhaefele@motleyrice.com
For the Plaintiffs’ Exec. Committees

 

ANDERSON KILL P.C.

By:

at

 

Jerry S. Goldman, Esq.

1251 Avenue of the Americas

New York, NY 10020

Tel: (212) 278-1000

Email: jgoldman@andersonkill.com
For the Plaintiffs’ Exec. Committees

cc: The Honorable George B. Daniels (via Federal Express)

All Counsel of Record in the MDL (via ECF)

Alan Kabat, Esq. (via email kabat@bernabeiplle.com)

Steven T. Cottreau, Esq. (via email scottreau@jonesday.com)
Michael Kellogg, Esq. (via email mkellogg@kellogghansen.com)
Sarah Normand, Esq. (via email Sarah.Normand@usdoj.gov)
Jeannette Vargas, Esq. (via email Jeannette. Vargas@usdoj.gov)
Andrew Krause, Esq. (via email Andrew.Krause@usdoj.gov)
